Citation Nr: 1032125	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than September 27, 
2007 for a grant of service connection for degenerative disc 
disease of the lumbar spine associated with residuals fracture, 
left femur.

2.  Entitlement to an effective date earlier than September 27, 
2007 for a grant of service connection for coccydynia associated 
with residuals fracture, left femur.

3.  Entitlement to an initial rating in excess of 10 percent for 
coccydynia associated with residuals fracture, left femur.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In a 
February 2008 rating decision, the RO, in part, denied service 
connection for bilateral hearing loss.  In a July 2008 rating 
decision, the RO granted service connection for coccydynia 
associated with residuals fracture, left femur and assigned an 
initial disability rating of 10 percent, effective  September 27, 
2007.  In a September 2009 rating decision, the RO, in part, 
granted service connection for degenerative disc disease of the 
lumbar spine and assigned an initial disability rating of 10 
percent, effective September 27, 2007. 

Of preliminary importance, because the claim for a higher rating 
for coccydynia associated with residuals fracture, left femur 
involves a request for higher ratings following the grant of 
service connection, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for a previously service- connected 
disability). 

The issues of entitlement to an effective date earlier than 
September 27, 2007 for a grant of service connection for 
degenerative disc disease of the lumbar spine associated with 
residuals fracture, left femur, and entitlement to an effective 
date earlier than September 27, 2007 for a grant of service 
connection for coccydynia associated with residuals fracture, 
left femur, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Coccydynia is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 5298; there is no 
evidence that the Veteran's coccydynia has necessitated frequent 
periods of hospitalization and has resulted in marked 
interference with his employment, so as to merit extraschedular 
consideration.

2.  Although the Veteran may well have experienced in-service 
noise exposure as alleged, the record reflects no competent 
medical evidence of left ear hearing loss for over 50 years after 
service, and the only competent opinion addressing the question 
of whether there exists a medical nexus between any in-service 
noise exposure and the current bilateral hearing loss weighs 
against the claim.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular or 
extraschedular rating in excess of 10 percent for coccydynia.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
5298 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

2.  Bilateral hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of a higher initial rating for coccydynia, 
the appeal is from the initial rating assigned with the grant of 
service connection.  The statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, and 
an effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is 
exercising his right to appeal the rating assigned.  Regardless, 
a statement of the case (SOC) issued in March 2010 properly 
provided the Veteran notice of the criteria for rating the 
coccydynia disability, as well as further notice on the 
downstream issue of an increased initial rating, including of 
what the evidence showed, and why the current rating was 
assigned.  A February 2010 letter from the RO provided additional 
details regarding VCAA notice for an increased rating for 
coccydynia.  The Veteran has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by this 
process; notably, he does not allege that notice in this case was 
less than adequate or that he is prejudiced by any notice 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Regarding the issue of service connection for a bilateral hearing 
loss, the RO provided notice to the Veteran in an October 2007 
letter that explained what information and evidence was needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The February 2008 RO rating decision reflects the 
initial adjudication of the claim followed the issuance of the 
October 2007 letter.  Accordingly, no further development is 
required with respect to the duty to notify.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claims.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's May 2010 VA examination.

Also of record and considered in connection with the appeal are 
the various written statements provided by the Veteran and by his 
representative.  The Board finds that no additional RO action to 
further develop the record on the claim is required here.  
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

	(CONTINUED ON NEXT PAGE)




Coccydynia

Higher Initial Ratings- Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

529
8
Coccyx, removal of:

Partial or complete, with painful residuals  
10

Without painful residuals
0
38 C.F.R. §4.71a, Diagnostic Code 5298 (2009)


Factual Background and Analysis

The Veteran is currently in receipt of a 10 percent rating for 
coccydynia, pursuant to Diagnostic Code 5298, the maximum 
schedular rating available for coccydynia (tail-bone pain).  
While the March 2010 statement of the case (SOC) erroneously 
indicated that the Veteran had a noncompensable evaluation 
assigned for his coccyx disability, the Board notes that the 
Veteran has been assigned the maximum schedular rating of 10 
percent since the grant of service connection.

In a January 2007 statement, K.P.J., M.D. noted the Veteran's 
complaint of hypersensitivity over his tail bone.  On objective 
examination of the sacral region, the physician noted some 
tenderness distally and towards the tip of the sacrum, without 
any redness.  Conservative treatment (a doughnut cushion) was 
recommended.

A VA spine examination was performed in March 2010.  The Veteran 
related that he was a retired office worker, as his company had 
closed, and he had been unable to find work since then.  He was 
independent in activities of daily living.  He did not report 
additional limitation of his low back following repetitive use or 
during flare-ups.  He reported no incapacitating episodes or the 
previous 12 months.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§3.321(b)(1), which governs extraschedular ratings.  The evidence 
indicates that the Veteran is retired, but prior to that was an 
office worker, indicating that in the past, he worked at a desk 
for at least a portion of his workday, presumably necessitating 
his sitting in a chair for part of his workday.  The Board finds 
that the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology.  There had 
been no showing by the Veteran that the coccydynia in the past 
caused, or presently causes marked interference with employment 
or necessitated frequent hospitalization beyond that contemplated 
by the rating schedule.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun v. 
Peake, 22 Vet. App. 111 (2008).

As there is also no legal basis upon which to award a higher 
initial rating for coccydynia, this claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Bilateral hearing loss

Service Connection- Laws and Regulations

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden element is through a demonstration 
of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed hearing loss.  Service treatment 
records are silent as to complaints, findings, or diagnosis 
pertaining to hearing loss.  However, a March 1953 treatment 
report noted that the Veteran had a severe ear ache which 
resulted in his ear drum rupturing with exuding of sero-
sanguinous discharge.  The diagnosis was external otitis, 
moderately severe, with hemorrhagic blebs and narrowing of the 
canal.

An April 1956 audiometric examination is of record; the values 
were noted in a chart, and not interpreted for laymen review.  
However, these findings were reviewed by a VA audiologist (Au.D., 
CCC-A, FAAA), and will be described below.

The absence of in-service evidence of hearing loss is not fatal 
to a claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 3.385, 
as noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet.App. 
155, 159 (1993).  

The Veteran underwent a VA examination in May 2010.  The examiner 
noted that the Veteran's whispered voice test results were normal 
at his January 1953 induction examination.  He also noted that 
the April 1956 audiogram was within normal limits.  Audiometric 
testing first documented hearing loss in 2007, over 50 years 
following separation.  

Audiometric testing in May 2010 revealed pure tone thresholds, in 
decibels, as follows: 


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
25
40
50
40
38.75
LEFT
25
30
45
50
50
43.75

The examiner indicated that the Veteran's hearing loss was not 
caused by or a result of his military service to include an ear 
infection or ear drum rupture that occurred in the military.  The 
examiner stated that the Veteran's in-service incident of otitis 
media with draining was incidental with no recurrence as there 
was normal hearing on the April 1956 audiometric examination and 
no subsequent ear infections or medical notes revealing 
perforation of the eardrum.  Due to the evidence of demonstrating 
intact eardrum with normal hearing thresholds at the time of the 
April 1956 examination (which was coincidental with his 
separation from service), a current hearing loss is not due his 
ear infection while in the military.  Additionally, current 
hearing loss was not due to military noise exposure as the 
discharge audiometry testing revealed normal hearing in each ear.

Considering the claims for service connection for bilateral 
hearing loss in light of the record and the governing legal 
authority, the Board finds that the claim must be denied.

As indicated above, the post-service evidence supports a finding 
of current hearing loss to an extent recognized as a disability 
as defined by 38 C.F.R. § 3.385.  Hence, current disability in 
connection with this claim is shown.  However, this claim must be 
denied because there is no competent evidence whatsoever that 
there exists a nexus between bilateral hearing loss disability 
and the Veteran's active service.  

As noted above, there is no evidence of complaints, findings, or 
diagnosis pertaining to bilateral hearing loss during service or 
for many years after service discharge.  The Board points out 
that passage of so many years between discharge from active 
service and the objective documentation of a claimed disability 
is a factor that weighs against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the only opinion addressing the etiology of the 
Veteran's bilateral hearing loss weighs against the claim.  The 
May 2010 VA examiner reviewed the Veteran's complaints and 
description of noise exposure, both during and after service, and 
the medical evidence in the claims file.  However, after 
examining the Veteran, the examiner concluded that the Veteran's 
hearing loss was not incurred in service.  This opinion 
constitutes the only competent opinion to address the 
relationship between the Veteran's current bilateral hearing loss 
and service, and neither the Veteran nor his representative has 
identified, presented, or alluded to the existence of a contrary 
medical opinion-i.e., one that, in fact, establishes a 
relationship between bilateral hearing loss and service. 

VA must consider all favorable lay evidence of record. 3 8 USCA § 
5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA in which the Veteran asserted his belief 
that his claimed hearing loss was related to service.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, there is no medical opinion of record 
showing a relationship between any current hearing loss and the 
Veteran's military service.  

Based on the evidence above the Board finds the criteria for 
service connection for bilateral hearing loss are not met.  
Accordingly, the claim must be denied. 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
coccydynia associated with residuals fracture, left femur is 
denied.

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
are applicable to this appeal.  

The Veteran is seeking entitlement to an earlier effective date 
(EED) prior to September 27, 2007 for a grant of service 
connection for degenerative disc disease of the lumbar spine 
associated with residuals fracture, left femur, and entitlement 
to an earlier effective date (EED) prior to September 27, 2007 
for a grant of service connection for coccydynia associated with 
residuals fracture, left femur.

During the course of this appeal, in April 2010, the Veteran's 
attorney raised the issue of clear and unmistakable error (CUE) 
in the December 22, 1981 and June 18, 1984 decisions of the RO.  
This issue has not been fully developed and is not ripe for 
appellate review.  A review of these decision indicates that the 
claims of EED and CUE are inextricably intertwined.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both are adjudicated).  As 
such, the Board will not entertain the EED issues prior to 
adjudication of the CUE issue by the RO.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

The RO must adjudicate the Veteran's claim 
that the RO committed CUE in its December 
22, 1981 and June 18, 1984 decisions.  
Should the RO deny his CUE claim, the 
Veteran must be notified of that decision 
and informed of his appellate rights.  
Should the Veteran perfect an appeal , the 
CUE issue should be sent to the Board for 
consideration.  The issues of entitlement 
to an earlier effective date (EED) prior 
to September 27, 2007 for a grant of 
service connection for degenerative disc 
disease of the lumbar spine associated 
with residuals fracture, left femur, and 
entitlement to an earlier effective date 
(EED) prior to September 27, 2007 for a 
grant of service connection for coccydynia 
associated with residuals fracture, left 
femur will be held in abeyance pending 
resolution of the CUE claim.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


